


110 HRES 1365 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1365
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Tanner (for
			 himself and Mr. Wamp) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that an independent commission is the best vehicle for ensuring
		  that Congressional redistricting conducted by a State is done in a manner that
		  respects the principles of transparency, effective and diverse public
		  participation, and accountability.
	
	
		Whereas the House of Representatives was designed by the
			 framers of the Constitution as the only institution of the Federal Government
			 whose members are directly elected by the people, and the House should
			 represent the true will of the public;
		Whereas under article I, section 4 of the Constitution,
			 Congress has the power to enact laws governing the time, place, and manner of
			 elections for Members of the House of Representatives;
		Whereas article I, section 4 also conveys to Congress the
			 authority to make or alter regulations with respect to the manner that States
			 must follow in carrying out congressional redistricting after an apportionment
			 of Members of the House of Representatives;
		Whereas redistricting is conducted in each State by either
			 the State legislature or a commission, and normally occurs every 10 years
			 following the regular Census;
		Whereas in the early 1960s, when many State legislative
			 and congressional districts were grossly mal-apportioned, the Supreme Court
			 imposed a standard of one person, one vote on nearly all
			 districting, requiring that equal or nearly equal numbers of people receive
			 equal numbers of representatives;
		Whereas gerrymandering is used both by partisans seeking
			 to gain additional seats and by incumbents of all parties seeking to shore up
			 their districts and minimize the risk of electoral defeat, and has several
			 adverse effects on the democratic process, including a decline in the number of
			 competitive seats throughout the nation, reducing accountability and
			 threatening to further the ideological polarization of our elected officials by
			 enabling the election of partisans who need not appeal to moderate voters, as
			 well as a reduction in voter interest and turnout in noncompetitive
			 districts;
		Whereas technical advancement has allowed for the precise
			 drawing of Congressional districts for the purpose of partisan advantage or
			 incumbent retention;
		Whereas it is important to reduce the partisan pressures
			 than are inherent in the redistricting process when conducted by State
			 legislatures;
		Whereas transparency and public participation are crucial
			 components in an accountable redistricting process;
		Whereas numerous good government organizations and
			 advocates have recommended the use of independent commissions for the
			 redistricting process to draw fair and competitive Congressional districts,
			 which would decrease partisanship and increase accountability;
		Whereas 12 States presently conduct their redistricting
			 efforts by some form of independent commission;
		Whereas conducting redistricting once each decade,
			 following the census, with a strict time line for completion and appropriate
			 flexibility to accommodate the occasional need for technical corrections due to
			 late-discovered data errors or other rare exogenous events, encourages
			 stability in the political system and the accountability of representatives to
			 constituencies established for a 10-year period, while multiple or mid-cycle
			 redistricting worsens the retributive aspects of politics and carries the
			 potential for increased partisan bias;
		Whereas almost half of the states already have some
			 provision in law to limit redistricting to once after each census;
		Whereas under the “one person, one vote” requirement of
			 the United States Constitution, any jurisdiction electing district-based
			 representatives effectively must redistrict after each decennial census;
		Whereas the legitimacy of democratic institutions rests
			 largely on transparency and participation, and mistrust of institutions and
			 government structures can taint subsequent political outcomes;
		Whereas limiting redistricting to once immediately after
			 each decennial census limits any possibility of partisan opportunism after the
			 post-census redistricting unless a court finds that the post-census plan is
			 itself invalid, and ensures the stability of the electoral process and the
			 democratic process;
		Whereas limiting redistricting to once after every
			 decennial census thus makes sense especially when partisan gain is a threat,
			 and could help constrain partisan opportunism in cases where political actors
			 redistrict; and
		Whereas the use of an independent commission would vest
			 power in a body composed of qualified individuals competent to apply the
			 preferred redistricting standards objectively and would be particularly
			 well-suited to follow the procedural principles of transparency, effective, and
			 diverse public participation and accountability: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)an independent redistricting commission is
			 the best vehicle for ensuring that Congressional redistricting conducted by a
			 State is done in a manner that respects the principles of transparency,
			 effective and diverse public participation, and accountability, so long as the
			 redistricting is conducted in accordance with a plan developed by such a
			 commission using criteria and procedures that will discourage gerrymandering
			 and promote competition, to the extent that such criteria and procedures are
			 consistent with the applicable requirements of the Constitution of the United
			 States and the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.); and
			(2)a State should not be redistricted until
			 after the next apportionment of Representatives, unless a court requires the
			 State to conduct such subsequent redistricting to comply with the Constitution
			 or to enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.).
			
